Case 2:21-cv-03043 Document 1-1 Filed 05/27/21 Page 1 of 13 PagelD #: 5

Exhibit

 

 

 

 
age 2 of 13 PagelOws S609963/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/04/2020

 

 

SUPREME COURT OF THE STATE OF NEW YORK Index No.:
COUNTY OF SUFFOLK
X SUMMONS

 

JEAN GHOLSON,
Plaintiff, Plaintiff designates Suffolk
County as the place of trial.
-against-
The basis of venue is:
Plaintiff's residence.
WALMART INC.,
Plaintiff resides at:
Defendant. 58 Lincoln Avenue
X  Wyandanch, New York 11798

 

County of Suffolk
TO THE DEFENDANT:

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
copy of your answer or, if the complaint is not served with summons, to serve a notice of
appearance, on the Plaintiff’s Attorney within 20 days after the service of this summons, exclusive
of the day of service (or within 30 days after the service is complete if this summons is not
personally delivered to you within the State of New York); and in case of your failure to appear or
answer, judgment will be taken against you by default for the relief demanded in the complaint.

Dated: Mineola, New York
July 28, 2020
SANDERS, SANDERS, BLOCK, WOYCIK,

 

 

JOSEPH B. VIENER t=
Attorney for Plaintiff C=
JEAN GHOLSON

100 Hefricks Road

Mingola, New York 11501
(516)741-5252

FILE #: SSBW-TRIP&F-65775

TO: WALMART INC.
Via Secretary of State
28 Liberty Street
New York, New York 1005

WALMART INC,

85 Crooked Hill Road
Commack, New York 11725

1 of 7
 

NYSCEF DOC. NO.

 

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF SUFFOLK Index No.:

x
JEAN GHOLSON,

Plaintiff,
VERIFIED COMPLAINT
-against-
WALMART INC.,
Defendant.
x

 

Plaintiff, by her attorneys, SANDERS, SANDERS, BLOCK, WOYCIK, VIENER &
GROSSMAN, P.C., complaining of the defendant above-named, respectfully alleges as follows:

AS AND FOR A FIRST CAUSE OF ACTION
ON BEHALF OF PLAINTIFF: JEAN GHOLSON

1. That at all the times hereinafter mentioned, plaintiff was and still is a resident of the
County of Suffolk and State of New York.

2. Upon information and belief, that at all the times hereinafter mentioned, defendant,
WALMART INC., was and still is a domestic corporation organized and existing by virtue of the
laws of the State of New York.

3. Upon information and belief, that at all the times hereinafter mentioned, defendant,
WALMART INC., was and still is a foreign corporation duly authorized to do business in the State
of New York.

4. Upon information and belief, that at all the times hereinafter mentioned, defendant,
WALMART INC., was and still is a limited liability company doing business in the State of New
York.

5. Upon information and belief, that at all the times hereinafter mentioned, on or about

6" day of June, 2020, defendant, WALMART INC., owned the premises known as Walmart

2 of 7

Page 3 of 13 Pagel x6 7 609963/2020
RECEIVED NYSCEF: 08/04/2020
FILED:

   

A AG Page 4 of 13 Rages. 8609963/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/04/2020

 

located at 85 Crooked Hill Road, County of Suffolk and State of New York, including the fork lift
and surrounding area thereat.

6. Upon information and belief, that at all the times hereinafter mentioned, defendant,
WALMART INC., its agents, servants, and/or employees, operated the aforesaid premises,
including the fork lift and surrounding area thereat.

7. Upon information and belief, that at all the times hereinafter mentioned, defendant,
WALMART INC., its agents, servants, and/or employees, maintained the aforesaid premises,
including the fork lift and surrounding area thereat.

8. Upon information and belief, that at all the times hereinafter mentioned, defendant,
WALMART INC., its agents, servants, and/or employees, managed the aforesaid premises,
including the fork lift and surrounding area thereat.

9. Upon information and belief, that at all the times hereinafter mentioned, defendant,
WALMART INC., its agents, servants, and/or employees, controlled the aforesaid premises,
including the fork lift and surrounding area thereat.

10. Upon information and belief, that at all the times hereinafter mentioned, defendant,
WALMART INC., its agents, servants, and/or employees, repaired the aforesaid premises,
including the fork lift and surrounding area thereat.

11. Upon information and belief, that at all the times hereinafter mentioned, defendant,
WALMART INC., its agents, servants, and/or employees, supervised the aforesaid premises,
including the fork lift and surrounding area thereat.

12. Upon information and belief, that at all the times hereinafter mentioned, defendant,
WALMART INC., its agents, servants, and/or employees, inspected the aforesaid premises,

including the fork lift and surrounding area thereat.

3 of 7
 

 

 

Caca 2:
(FILED: SUFFOLK
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/04/2020
13. | Upon information and belief that on and prior to the date of the occurrence herein,

the defendant had a duty to maintain in a reasonable, safe condition the aforesaid premises;
specifically the aforesaid fork lift and surrounding area thereat.

14. That on or about the 6"" day of June, 2020, plaintiff was lawfully at the aforesaid
location.

15. That at the aforesaid time and place, while this plaintiff was walking to grab a cart
and exercising the degree of care for her own safety that a reasonably prudent person would have
exercised under the same conditions, she was caused to trip and fall over a fork lift, and be
violently precipitated to the ground, and was caused to sustain severe personal injuries as a result
of the negligence of the defendant.

16, That the occurrence herein resulted from the carelessness, recklessness and
negligence of the defendant, its agents, servants, and/or employees, in the ownership, operation,
maintenance, management, repair, inspection, supervision and control of the aforesaid area; in
allowing the fork lift to remain in a dangerous, defective condition so that plaintiff and others were
put in a position of danger; in failing to maintain the said area in a safe condition for those lawfully
using the same; in causing, permitting, and allowing the said area to become dangerous, and unsafe
for use; in failing to correct or remove the said dangerous and unsafe condition; in failing to warn
the plaintiff with respect to the said dangerous and hazardous condition, constituting a trap,
nuisance and hazard; in failing to have warning signs present to warn plaintiff of the fork lift; in
failing to erect barricades, or otherwise restrict use of aforesaid area to prevent a hazard, trap and
nuisance from endangering the general public and, more particularly, the plaintiff herein; all as a

result of which the plaintiff was caused to be and was injured.

4 of 7
 

Case 2:21-cv-03043 e6of13P “4
ILED; SUFFOLK COUNTY CLERK 08/04/2020 05:55 AMP BHSER No} %o9963/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/04/2020

17. That prior to the aforementioned occurrence, defendant knew or should have
known of the aforementioned dangerous and defective condition.

18. That by reason of the premises aforesaid, this plaintiff was rendered sick, sore,
lame, and disabled and her injuries, upon information and belief, are of a permanent nature. That
by reason thereof, she has been prevented from following her usual vocation and has been obliged
to incur expense and obligations for medical care, attention, and treatment and she is informed and
she verily believes that she will in the future be obliged to incur further expense and obligations for
medicines, medical care, attention, and treatment and continuous pain and suffering and be unable
to follow her current vocation, all to her damage in an amount which exceeds the jurisdictional
limits of all lower Courts.

WHEREFORE, plaintiff demands judgment against the defendant for an amount which
exceeds the jurisdictional limits of all lower Courts; and for the costs and disbursements incurred
herein, and such other, further and different relief as the Court deems just and proper.

Dated: Mineola, New York
July 28, 2020

Yours, etc.,

SANDERS, SANDERS, BLOCK. WOYCIK,—
VIENER & GROSSMAN, P.C. 2 pe! _

 

a aa 4 er — 7
we ov —— Je
JOSEPH B. VIENER ~~ Va
Attorney for Plaintiff
JEAN GHOLSON
100 Herricks Road

Mineol4, New York 11501
(5 163741-5252
FILE #: SSBW-TRIP& F-65775

5 of 7
   
  
 

FILED: SUFFOLK COUNTY CLERK ee age 7 Of 13 PREP No 1409963/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/04/2020

 

ATTORNEY’S VERIFICATION

JOSEPH B. VIENER, an attorney duly admitted to practice law before the Courts of the
State of New York, affirms the following to be true under the penalties of perjury:

I am an attorney at SANDERS, SANDERS, BLOCK, WOYCIK, VIENER &
GROSSMAN, P. C., attorneys of record for Plaintiff, JEAN GHOLSON. I have read the annexed
COMPLAINT and know the contents thereof, and the same are true to my knowledge, except
those matters therein which are stated to be alleged upon information and belief, and as to those
matters I believe them to be true. My belief, as to those matters therein not stated upon knowledge,
is based upon facts, records, and other pertinent information contained in my files.

This verification is made by me because Plaintiff is not presently in the County wherein I

maintain my offices.

Dated: Mineola, New York
July 28, 2020

ae , J _
Pa Je ?
¢ Ze “ : =< —

sOsy ALB. VIENER /

/
/

/
Cc

6 of 7
 

 

je 8 of 13 Pagseh Ho1%09963/2020

 

 

 

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/04/2020
Index No.
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK
JEAN GHOLSON, -
Plaintiff,
-against-
WALMART INC.,
Defendant.
7 SUMMONS AND VERIFIED COMPLAINT | oe
SANDERS, SANDERS, BLOCK, WOYCIK,  ——_—«™”
VIENER & GROSSMAN, P.C.
Attorneys for Plaintiff
Office and Post Office Address, Telephone
100 Herricks Road
Mineola, New York 11501
Bus. (516) 741-5252
Fax (516) 741-0799
TO:
PLEASE TAKE NOTICE - _ a
that the within is a (certified) true copy of a
duly entered in the office of the clerk of the within named court on
NOTICE OF ENTRY
that an Order of which the within is a true copy will be presented
for settlement to the Hon. one of the
judges of the within named court, at on
at am.
NOTICE OF
SETTLEMENT

ATTORNEY CERTIFICATION PURSUANT TO 22 NYCRR 130-1.1A

Pursuant to 22 NYCRR 130-1.1a, the undersigned, an attomey admitted to practice in the courts of New York State,
certified that, upon information and belief, and after reasonable inquiry, the contentions contained in the annexed
documents are not frivolous.

Dated:
Yours, etc.,

SANDERS, SANDERS, BLOCK, WOYCIK,
VIENER & GROSSMAN, P.C.
Attorneys for Plaintiff
Office and Post Office Address, Telephone
100 Herricks Road
Mineola, New York 11561
' (516) 741-5252

7 of 7
Case 2:21-cv-03043 Document 1-1 Filed 05/27/21 Page 9 of 13 PagelD #: 13

WM 20-351 AB
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK

 

TEAN GHOLSON,  =tti(‘S™SOOC*™” * Index No.: 609963/2020
Plaintiff,
-against- VERIFIED ANSWER
WALMART STORES EAST, LP,
Defendant.
ae a--- -- ---X

 

The defendant, WAL-MART STORES EAST, LP, by its attorneys, BRODY
O'CONNOR & O'CONNOR, answering the Verified Complaint herem states upon information
and belief:
AS TO THE FIRST CAUSE OF ACTION
1: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraph marked “1” and each and every part thereof.
2: Defendant denies the allegations set forth in paragraphs marked “2” and
“3” and each and every part thereof.
3: Defendant denies the allegations set forth in paragraph marked “4” except
admits that WAL-MART STORES EAST, LP is a foreign limited partnership registered to
do and doing business in the State of New York.
4: Defendant denies the allegations set forth in paragraph marked “5” and
each and every part thereof.
5: Defendant denies having knowledge or information sufficient to form a

belief as to the allegations set forth in paragraphs marked “6”, “7”, “8”, “9”, “10”, “11” and
Case 2:21-cv-03043 Document 1-1 Filed 05/27/21 Page 10 of 13 PagelID #: 14

“12” except admits that WAL-MART STORES EAST, LP is the operator of the Walmart
store located at 85 Crooked Hill Road, Commack, New York.

6: Defendant denies the allegation set forth in paragraph marked “13” and
refers all questions of law to the trial court.

7: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraph marked “14” and each and every part
thereof.

8: Defendant denies the allegations set forth in paragraphs marked “15” and
“16” and each and every part thereof.

9: Defendant denies having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraphs marked “17” and “18” and each and every
part thereof.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

10: The plaintiff was guilty of culpable conduct, including contributory
negligence and/or assumption of risk, and should an award be made to plaintiff, same should
be diminished in the proportion which the culpable conduct and/or contributory negligence
and/or assumption of risk attributable to the plaintiff bears to the culpable conduct and/or

negligence which caused the damages.
Case 2:21-cv-03043 Document1-1 Filed 05/27/21 Page 11 of 13 PagelD #: 15

AS AND FOR A SECOND AFFIRMATIVE DEFENSE

11: In the event that plaintiff recovers judgment against this answering
defendant and it is determined that plaintiff's damages was caused in whole or in part by two
or more joint tortfeasors, then defendant’s liability herein for non-economic loss may not
exceed its equitable share of said damages in accordance with its relative culpability, as
provided by Section 1601 of the CPLR.

AS AND FOR A THIRD AFFIRMATIVE DEFENSE

12: Plaintiff's recovery, if any shall be reduced by the amount of any

collateral payments received, in accordance with CPLR Section 4545.
WHEREFORE, defendant, WAL-MART STORES EAST, LP, requests judgment
dismissing the Complaint herein, together with costs and disbursements of this action.

Dated: Northport, New York
August 27, 2020
TO:

Case 2:21-cv-03043 Document1-1 Filed 05/27/21 Page 12 of 13 PagelD #: 16

SANDERS, SANDERS, BLOCK,

Yours, etc.

BRODY O'CONNOR & O'CONNOR
Attorneys for Defendant

By:

 

PATRICIA A. O’CONNOR
7 Bayview Avenue
Northport, New York 11768
(631) 261-7778

File No.: WM 20-351 AB

WOYCIK, VIENER & GROSSMAN P.C.

Attorneys for Plaintiff

100 Herricks Road

Mineola, New York 11501
(516) 741-5252

File No.: SSBW-TRIP&F-65775
Case 2:21-cv-03043 Document1-1 Filed 05/27/21 Page 13 of 13 PagelD #: 17

AFFIRMATION BY ATTORNEY

The undersigned, an attorney admitted to practice in the Courts of the State of
New York, shows:

That affirmant is the attorney for the defendant in the within action; that affirmant
has read the foregoing Verified Answer and knows the contents thereof; that the same is true to
the affirmant’s knowledge, except as to the matters therein stated to be alleged on information
and belief; and that as to those matters, affirmant believes it to be true.

Affirmant further says that the reason this Verification is made by deponent and
not by the defendant is that defendant is a foreign limited partnership.

The ground of belief as to all matters not stated upon deponent’s knowledge are
documents, correspondence and records maintained in your deponent’s files and conversations
and conferences has with the defendant.

The undersigned affirms that the foregoing statements are true under the penalties
of perjury.

Dated: Northport, New York
August 27, 2020

 

PATRICIA A. O°? CONNOR
